Title: To James Madison from Louis Beaudesire Meder, 10 January 1816
From: Meder, Louis Beaudesire
To: Madison, James


                    
                        Saint Paul’s Island of Bourbon,January the 10th: 1816.
                    
                    The Memorial, and most respectfull representation of Louis Beaudesire Meder, late a Captain of Infantry in the Service of His most Christian Majesty Louis the Sixteenth, and a Knight companion of His most noble Military Order of Saint Louis, and now Commanding the Royal Corps of Invalids in the Island of Bourbon in Africa.
                    Most humbly Sheweth,
                    That your Memorialist, has been advised, by legal men, to represent most humbly and respectfully, the motives, that compels him to be forced to appeal to your authority and protection. To obtain such desirable ends, your Memorialist, will state as correctly and plainly his case.
                    
                    In the year 1806, when this once happy Island, was visited by Neutral Powers, it chanced that a subject of your Nation by name Richard Williams⟨,⟩ a mariner by profession Commanding then a ship appertaining to Mr. James Biays, Merchant at Baltimore of America, arriving here, and after performing his Commercial speculations, and preparing to effect his return to the United States, Your Memorialist, conceiving that a favorable opportunity by sending his Son, then a youth of thirteen years old to Sea, which would prove beneficial to his future prospects and preferement, Agreed with Mr. Williams, to take his Son, with him to America, as will appear from a notarial copy and certificate of the original Agreement passed between Mr. Williams, and your Memorialist, which he encloses and submits to your attention and humanity.
                    Since that long period no tidings whatever has reached your Memorialist, of the fate of his Son, although frequent letters have been addressed, both to, Mr. Williams, and the youth, via, England, France, and even to America direct, without ever having received the least intelligence to his forlorn hopes.
                    Your Memorialist, most humbly implores that, Mr. Williams, be called upon (if existing) to declare what has become of your Memorialist’s Son, and if needs be, to be forced to state, how, and where the youth was placed after his arrival in the United States, that your distressed and disconsolate Memorialist, may know by an authentic act the result of his present Memorial, And as in duty bound shall ever Pray.
                    
                        
                            Beder. Meder
                        
                    
                